 CALDWELL PACKAGING COMPANY495Caldwell Packaging CompanyandLocal 315, Retail,Wholesaleand Department Store Union,AFL-CIO.Case No. 10-CA-3608.December 1, 1959DECISION AND ORDEROn April 16, 1959, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diateReport attached hereto.Thereafter, theRespondent filedexceptions to the Intermediate Report, together with a supportingbrief .lThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed 2The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin this case, and finds merit in certain of the Respondent's exceptions.Accordingly, the Board adopts the findings, conclusions, and recom-mendations of the Trial Examiner, only to the extent consistentherewith.1.We agree with the Trial Examiner that Caldwell's speech ofSeptember 8, 1958, in which he threatened to close his other plantrather than recognize the employees' representative there, predicted asimilar result at the Atlanta plant, and interrogated employees, con-stituted a violation of Section 8 (a) (1) of the Act.We also agreewith the Trial Examiner's finding that Jimmy Crawford was asupervisor when he made promises of benefit and threats of reprisal,which constituted violations of Section 8 (a) (1).2.We do not agree with the Trial Examminer's finding that theRespondent violated Section 8 (a) (5) of the Act by refusing to recog-nize the Union.On September 4, 1958, Guy Dickinson, the Union's Internationalrepresentative, filed a representation petition with the Board, having1 The Respondent has requested oral argument.This request is hereby denied becausethe record,the exceptions,and the brief adequately present the issues and the positionsof the parties.2Prior to the hearing,the Respondent moved to obtain answers to certain interroga-tories relating to the complaint from the General Counsel;it also moved for the produc-tion of any statements or reports of certain named employees.The motion was referredto Trial Examiner David London,who denied it.The Respondent now excepts to theTrial Examiner's denial, at the hearing,of its motion to reconsider this ruling.We findno merit in this exception,for the reasons stated inDel E.WebbConstruction Company,95 NLRB 377,footnote 2.See also Section 102.118 of the Board'sRules and Regulations,Series 8 (formerly Section 102.95, Series 7, as amended).We note that at the hearing,the Respondent timely requested(seeRa-Rich Manufacturing Corporation,121 NLRB700) and properly received affidavits and statements of witnesses called by the GeneralCounsel.125 NLRB No. 59. 496DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned up a majority of the Respondent's employees.On September8,Dickinson called Caldwell, the Respondent's president, and re-quested a meeting to discuss recognition.On September 10, the meet-ing was held at the office of the Respondent's attorney, Allen, at whichtime Allen informed Dickinson that the Respondent declined to recog-nize the Union except pursuant to a Board-ordered election.After abrief discussion, Dickinson acquiesced.It is well settled that where an employer's refusal to recognize aunion is due to a desire to gain time to dissipate the Union's majority,such refusal constitutes a violation of the duty to bargain in goodfaith.3The Trial Examiner, in effect, found that Crawford's coerciveconduct, noted above, constituted a campaign by which the Respond-ent sought to undermine the Union's majority.But the test ofwhether an employer, who commits violations of Section 8(a) (1),also intends to dissipate the Union's majority or otherwise to defeatthe employees' unionization is not a mechanical one; all the circum-stances of the case must be considered.As noted above, although we agree that Crawford committed cer-tain serious violations of Section 8(a) (1), we find that he was but aminor supervisor, and that there is no evidence that he was acting atthe instigation or with the authority of responsible officials of theRespondent.While under the doctrine ofRepondent superiorthiscannot relieve the Respondent of responsibility for Crawford's con-duct, we find that it does not suffice to show a campaign by theRespondent designed to undermine the Union's majority status byunlawful means.5Under all the circumstances of the case, we are not convinced thatthe Respondent, by refusing to recognize the Union and by insteadinsisting upon a Board-ordered election, was motivated by a desireto dissipate the Union's majority.Accordingly, we shall dismiss thepart of the complaint which alleges that the Respondent violatedSection 8 (a) (5) of the Act.3.We do not agree with the Trial Examiner's finding that theRespondent violated Section 8 (a) (3) of the Act by failing to recallits laid-off employees.On September 16,1958, five employees were summoned to Caldwell'soffice and were told that they would be temporarily laid off, effectiveSeptember 18.There is no execption to the Trial Examiner's findingthat this layoff was not discriminatory but occurred because business'Joy Silk Mills, Inc. v. N.L.R.B.,185 F. 2d 732 (C.A., D.C.), enfg. 85 NLRB 1263,cert. denied 341 U.S. 914.4 Emma Gilbert,atal.d/b/a A. L.Gilbert Company,110 NLRB 2067;Traders OilCompany of Houston,119 NLRB 746,749.See alsoHoward W. Davis,d/b/a The T ValmacCompany,106 NLRB 1355, 1356, where the Board looked to the "obvious fact that thescheme of the Act never contemplated that a violation of Section 8(a) (1) should auto-matically constitute a violation of Section 8(a) (5)."6SeeKTRH Broadcasting Company,113 NLRB 125. CALDWELL PACKAGING COMPANY497was slack and orders had run out.However, the layoff caused muchresentment and, on the evening of September 16, the employees metand voted to strike on the day the layoff became effective. On Septem-ber 18, they struck, and the five laid-off employees joined the picketline.In October 1958, the Respondent's business picked up, dueprimarily to the closing of its other plant, and the Respondent beganto hire new employees because of the increased workload.Two ofthe laid-off employees had abandoned the strike and were offeredrecall, but not the other three.The Trial Examiner's finding of a violation was based principallyon the Respondent's reason for failing to recall the laid-off employees :their participation in the strike, a protected concerted activity.Withthis finding, we do not agree. It is true that generally, an employerviolates Section 8(a) (3) by refusing to recall temporarily laid-offemployees because of their intervening union activities.'However,an employer is under no obligation to recall strikers during thependency of their strike.'A like result must obtain where employeesare laid off and thereafter participate in a strike and make commoncause with the strikers.'This is particularly so in this case, wherethe position of the laid-off employees who were not recalled was thatthey would accept recall only if all the replaced economic strikers werealso reinstated."Under these circumstances, we believe that the usualrule pertaining to economic strikers must also apply to these laid-offemployees: having joined the strike, they were not entitled to rein-statement or recall unless they notified the Respondent,beforebeingreplaced, that they had abandoned the strike.10They did not do sohere.It thus becomes unnecessary to consider the Trial Examiner'ssubsidiary finding as to the number of employees discriminatedagainst or the date when they first became entitled to backpay.We find that the Respondent was under no obligation to recall anyof the laid-off employees who were participating in the strike, andthat it did not violate Section 8(a) (3) of the Act by not recallingthem.Accordingly, we shall also dismiss this allegation of thecomplaint.4.We do not agree with the Trial Examiner's finding that the strikewas caused by the Respondent's refusalto bargain and was an unfairlabor practice strike, and that the Respondent violated Section8 (a) (3) by refusing the strikers' request for reinstatement.See,e.g.,Bausch&Lomb OpticalCo. v. N.L.R.B.,217 F. 2d575, 578(C.A. 2).7 See, e.g.,MorrisFishman & Sons,Inc.,122 NLRB 1436.8We find that the cases cited by the Trial Examiner for a contrary proposition areinapposite.9On October27,Dickinson,in the company of seven strikers(including some of thelaid-off employees),called on March,the Respondent'smanager,to request reinstatement.March asked what the situation would be ifhe had onlyone job ; Dickinson answered thatnone would return unless all were reinstated.'e SeeN.L.R.B. v. Mackay Radio & TelegraphCo., 304 U.S. 333(1938). 498DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Trial Examiner found that one of the causes of the strike wasthe Respondent's allegedly unlawful refusal to recognize or bargainwith the Union; the other factor was the layoff.We have reversedthe Trial Examiner's finding that the refusal to recognize the Unionwas violative of the Act. It is thus apparent that, even if we wereto accept the Trial Examiner's finding of dual motivation for thestrike, the strike remains an economic one.Moreover, we are satisfiedfrom the evidence that the employees struck only over the nondiscrim-inatory layoff.We find, therefore, that the strike was an economicstrike from its inception.We also reverse the Trial Examiner's find-ing that the Respondent violated Section 8 (a) (3) by failing to rein-state the employees who struck in protest over the layoff, as the recordshows that these employees had been replaced when they requestedreinstatement.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Caldwell Pack-aging Company, Atlanta, Georgia, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a) Interrogating employees concerning their union membership,sentiments, and desires, in a manner constituting interference,restraint, or coercion in violation of Section 8(a) (1) ; threatening toclose the plant if the Union comes in; threatening discharge and otherreprisals unless employees abandon their adherence to the Union; andpromising benefits to employees if they abandon their adherence tothe Union.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed in Section7 of the Act, except to the extent that such rights might be affected byan agreement requiring membership in a labor organization as acondition of employment as authorized by the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places at its plant in Atlanta, Georgia,including all places where notices to employees are customarily posted,copies of the notice attached hereto marked "Appendix." 11Copies ofsaid notice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by Respondent's representative,be posted by the Respondent immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter.Reasonablen In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." CALDWELL PACKAGING COMPANY499steps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Tenth Region in writing,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein, insofar as it al-leges that the Respondent has violated Sections 8(a) (5) and 8(a) (3)of the Act, be, and it hereby is, dismissed.MEMBER FANNING, dissenting, in part :I agree with my colleagues that Respondent restrained and coercedits employees with respect to their union activities in violation ofSection 8(a) (1), by President Caldwell's speech and interrogations,and by Supervisor Crawford's threats and promises of benefit.12However, I disagree with their reversal of the Trial Examiner'sfinding that Respondent unlawfully refused to bargain.The majority does not dispute the evidence which shows that all 14employees in the appropriate unit signed up with the Union shortlybefore September 8; that on September 8 the Union communicatedwith Respondent, formally requesting recognition and a meeting, andalso on this date Respondent received a copy of the Board electionpetition filed by the Union; that on September 10, at a meeting withthe Union, Respondent questioned the Union's majority and insistedon a Board-ordered election.13Following receipt of the Union's claim,on September 8, President Caldwell assembled the employees in theplant on working time and embarked upon his coercive speech andinterrogations; and beginning September 8 until 14, Supervisor Craw-ford engaged in strong threats and promises of benefit, directly reach-ing 4 of the 14 employees. Thereafter, the Union withdrew its peti-tion for an election and filed the instant unfair labor practice charge.On these facts, and the detailed background and circumstancesshown in the Intermediate Report, I find that a refusal-to-bargainviolation is made out on the settled doctrine of theJoy Silkcase.14The character and extent of Respondent's unfair labor practices, thetiming and sequence thereof, and the coercive impact on the employees,made the holding of a fair election an impossibility. In my opinion,all the circumstances demonstrate that Respondent's refusal to recog-nize the Union and its insistence on a Board-ordered election were notmotivated in good faith but rather by a desire to gain time in which19I also concur in the dismissalof the Section 8(a) (3) allegations.13 There appears no support in the record for the majority statement that the Union atthis meeting "acquiesced"In having a Board-ordered election;the Trial Examiner foundto the contrary.In any case,however, the refusal-to-bargain issue does not and wouldnot turn on this point.14 Joy Silk Mills v. N.L.R.B.,185 F. 2d 732 (C.A., D.C.) enfg. 85 NLRB 1263, cert.denied 341 U.S. 914. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDto dissipate the Union's majority and in disregard of the collective-bargaining principle.15Although my colleagues note recognition of theJoy Silkprecedents,the grounds they employ for distinguishing the present case appearto me to provide a serious inroad into that important doctrine in theadministration of the Act, and a basis for its circumvention.Themajority agrees that Crawford, with power to hire and fire, is un-questionably a supervisor, and that Respondent must be answerablefor the "serious violations of Section 8(a) (1)" committed by him.But, anomalously it seems, for purposes of the Section 8 (a) (5) issue,Crawford is characterized as a "minor supervisor," and his conduct isheld not attributable to Respondent to arrive at a result that it desiredand acted to undermine the Union's majority status.TheKTRHcase,16 relied on by the majority, is at best unique on its facts.There,a minor supervisor was held to have acted without authority andcontrary to instructions repeatedly given by the company to all super-visors not to interfere with the employees' organizing activities.Here,there were no such instructions; indeed, President Caldwell's speechpoints to the contrary.Crawford, who held the post of productionmanager and was at times the sole management authority in a plant of14 employees, must under the terms of the Act and innumerable deci-sions be regarded as having acted for Respondent.Moreover, themajority has completely ignored in connection with this issue thecoercive conduct of President Caldwell as to whom it can scarcely beheld that he was not a management agent.I would therefore affirm the Trial Examiner's finding of a Section8(a) (5) violation.CHAIRMAN LEEDOM and MEMBER JENKINS took no part in the consid-eration of the above Decision and Order.1s Joy Silk Mills v.N.L.R.B.,supra.See also,e.g.,Poultry Enterprises,Inc.,102 NLRB211 ;Dependable Machine Co.,Inc.,104 NLRB 21 ;TradersOil Company of Houston,119 NLRB 746;F.M. Reevesand Sons, Inc.,121 NLRB 1280.'aKTRH Broadcasting Company,113 NLRB 125.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning theirmembership in Local 315, Retail, Wholesale and DepartmentStore Union, AFL-CIO, or in any other labor organization, in amanner constituting interference, restraint, or coercion in viola- CALDWELL PACKAGING COMPANY501tion of Section 8(a) (1) ; threaten to close the plant if the afore-mentioned Union comes in; threaten discharge or other reprisalsunless our employees abandon their adherence to the Union; orpromise benefits to our employees if they abandon their adherenceto the Union.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the right toself-organization, to form any labor organization, to join orassist Local 315, Retail, Wholesale and Department Store Union,AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany and all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by theAct.All of our employees are free to become, to remain, or to refrainfrom becoming or remaining members of Local 315, Retail, Wholesaleand Department Store Union, AFL-CIO, or any other labor organi-zation.CALDWELL PACKAGING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), was heard in Atlanta, Georgia, on February 10-12,1959, with all parties represented.The complaint, issued on December 18, 1958,by the General Counsel of the National Labor Relations Board and based on chargesduly filed and served, alleged in substance (as amended at the hearing) that Re-spondent had engaged in unfair labor practices proscribed by Section 8(a)(1), (3),and (5) of the Act by: (1) Refusing to bargain with the Union since on or aboutSeptember 10, 1958; (2) discriminatorily discharging four employees on September17, 1958, and refusing to reinstate six employees on October 24, 1958, upon theirunconditional application at the termination of an alleged unfair labor practicestrike; and (3) engaging in various specified acts of interference, restraint, and co-ercion in September 1958.Respondent answered on December 23, denying the unfair labor practices asalleged.It also denied that the Union represented a majority of the employees inan appropriateunitand denied that the Union made a demand to bargain.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESS;THE LABOR ORGANIZATIONI find on facts allegedin the complaintand admitted in the answer that Respond-ent is engaged in commerce within themeaningof the Act (i.e., extrastate sales535828-60-vol. 125-33 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDexceeding $50,000 annually) and that the Charging Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.Main events and issues; the supervisorsRespondent operated a small plant which was devoted to the cutting and manu-facturing of cellophane packaging products and which employed some 14 employeesin September 1958 at the inception of the events which formed the basis of thisproceeding.Respondent's management was headed by William R. Caldwell, presi-dent, and Fred March, who were the only officials with supervisory status with theexception of Jimmy Crawford, production manager, whose status is considered below.A brief organizational campaign led by B. T. Hawkins, a working foreman,began around September 1 and was concluded within a few days by all productionand warehouse employees joining Local 315.After an unsuccessful attempt tocontact Respondent's management, Guy Dickinson, an International representative,filed a representation petition on September 4, which recited that a request forrecognition had been made and that no reply had been received. Thereafter, Dick-inson had two telephone conversations with Caldwell, and on September 10, he andW. R. Thrasher, a staff representative, met with Caldwell and March in the officeof Respondent's attorneys.In the meantime on September 8, Caldwell called ameeting of the employees during which he is charged with making certain coercivestatements.A few days later, March and Allen addressed a similar meeting of theemployees.On September 16 Respondent laid off one of the production crews andthe shipping clerk because of alleged loss of business.A strike began on the morningof September 18, with all but three of the production employees participating.OnOctober 24 the Union's attorney wrote Respondent making an "unconditionaloffer" to return to work on behalf of all the striking employees, and on October 27Dickinson and some seven of the strikers renewed the application in person to March.The main issues in the case are whether the Union made a request for recognition.and whether Respondent refused it, whether the layoff was discriminatorily made,and whether Respondent discriminatorily failed to recall the laid-off employees andrefused reinstatement to certain of the strikers.Other issues concern the coercivecharacter of Caldwell's speech to the employees and whether Respondent is charge-able with other coercive statements made by Crawford to certain employees.Thelatterquestion turns on Crawford's supervisory status, which will be resolvedpreliminarily.The evidence is undisputed that, aside from Crawford, Respondent's only super-visors. were Caldwell and March and that Caldwell left the actual direction of theworking force to March.Both Caldwell and March were sometimes away fromthe plant at the same time and during those times Crawford was plainly next in linein the management hierarchy.Aside from that, when Crawford was promotedto production manager (a newly created post) some 11/2 years earlier, Caldwell calleda meeting of the employees and told them of Crawford's new title, that he had theauthority to hire or fire, to tell them what to do and what not to do, and to doanything he saw fit to get the orders out on time.' Furthermore, the, evidenceestablished that Crawford had on a number of occasions interviewed and hiredemployees and had otherwise discussed with them their employment status with theCompany.The foregoing evidence, coupled with the testimony of the employeesthemselves that Crawford was their supervisor and that he seldom participated inproduction work and then only casually and incidentally, established unquestionablythat Crawford was a supervisor within the meaning of the Act.B. The evidence1.Caldwell's speech; the telephone callsThough the Union's organizational drive was, practically completed at the timeitfiled its representation petition on September 4, Respondent had no knowledgeof the activity until Caldwell returned to town on Monday morning (September 8)and found a copy of the petition in his mail.Caldwell's reaction was instantaneous.Though March testified that Caldwell was shocked, amazed, and too upset to talkabout the matter, Caldwell nevertheless called the employees together and talked at1 Caldwell did not deny the testimony of employee witnesses to the foregoing effect.Though March gave testimony in which he sought to minimize. the extent of Crawford'sauthority, he made no express denial of Caldwell's statements to the employees, and thetestimony does not indicate that he was necessarily present on the occasion. CALDWELL PACKAGING COMPANY503somelength concerning the Union and what he proposed to do about it.Thefollowing summary is a composite of the credited testimony:Caldwell commented favorably on the Union which the employees had chosenand stated that he would recognize it or bargain with it if that was what theywanted.2He contrasted their Union with the one (Teamsters) which was tryingto organize Respondent's branch plant at Fort Wayne, Indiana, and said that hewould not recognize that.union but would close that plant down and bring the em-ployees to Atlanta.Caldwell then cited the Fort Wayne situation as an exampleof what could happen in Atlanta, and stated that if he could not work out somethingwith the Union or meet its demands, he would close the Atlanta plant also and op-erate it only as a warehouse.Caldwell went on to say that orders were falling off,that the Union knew nothing about the working conditions in the plant, and sug-gested that the employees form a union of their own and that he would work outsomething with them.He also suggested that they get a group or a union togetherand take a look at his books. The meeting was adjourned with the understandingthat the employees would consider his suggestion of an inside union.Testimony by Respondent's witnesses Caldwell, March, and Thompson conflictedwith the foregoing mainly in their claim that Caldwell's statements about closingboththe Fort Wayne and the Atlanta plants was related specifically to his inabilityto continue operations if the Union made excessive or unreasonable demands.Theirversion is rejected in view of the cumulative weight of the testimony of the severalwitnesses for the General Counsel, in view of Caldwell's "upset" condition and hisadmitted inexperience in labor relations, and in view of March's testimony (andcounsel's apparent concession at the hearing) that there were no bargaining con-ferences with the Teamsters' Union at Fort Wayne.Furthermore, Caldwell ad-mitted that when he later retained labor counsel he learned that he had been wrongin dealing directly with his employees.Having learned of Caldwell's talk to the employees and of his attitude towardsthe Teamsters' Union, Dickinson called Caldwell on the telephone later that after-noon.Dickinson's testimony was as follows:Dickinson informed Caldwell that he represented the employees and was re-questinga meeting with him for the purpose of recognition.Then, explaining thepurposes and advantages of recognition (and obviously capitalizing on Caldwell'sfeeling toward the Teamsters), he referred to a pending representation proceedinginvolving Capitol Fish Company (located a few doors from Respondent's plant) inwhich the Teamsters had intervened, and suggested that by recognizing Local 315,Respondent could avoid an intervention by the Teamsters and that it would not beon the ballot.He explained further that though he did not think that any of theemployees had any idea of going to the Teamsters because he had 100 percent ofthem signed up, the Teamsters could intervene if it got a single card signed, andhe pointed out that if immediate recognition were accorded, the Teamsters would notbe involved.Caldwell agreed that he wanted no dealings with the Teamsters; hestated that he had checked on Dickinson's union andthat he was glad his employeeshad selected it, and agreed to a meeting 2 days later in his office.The following day, having received a message concerning a change in the meetingplace to Attorney Allen's office, Dickinson called Caldwell concerning the reasonand Caldwell explained that because he 'did not know anything about labor rela-tions, he had retained an attorney.Dickinson then asked if two of the employeescould be excused from work to attend the meeting 3 and after checking with March,Caldwell reported they were too busy to be relieved.Caldwell testified that in the first conversation Dickinson asked onlyfor a meet-ing, without more, and that he did not know for what reason the meetingwas to beheld.There was no substantial conflict as to the second conversation the followingday save on the point whether Dickinson specified by name the two employees hewished to attend the meeting.The only corroboration offered on either side wasMarch's testimony that he was present when Caldwell received bothcalls.His2 Testimony by several of the General Counsel's witnesses to that effectreceived con-firmation from Respondent's witness, Howard Thompson, who testified that Caldwellstated lie was glad the employees had chosen the Union which they had chosen to joinbecause "they seem to be a fair bunch of people to deal with." Furthermore, Caldwelltestified that he had assured his employees "through the years" that any time they wanteda.union he would not oppose it, and that he told them during the speech that any union"that would work with us was fine and dandy" and that the Union theyhad selected wasa 'satisfactory union.3 Though a conflict developed on the question whether Dickinson actually specified thetwo employees by name as he claimed (i.e., Hawkins and Thurman Nix), the point isimmaterial to the issues. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDversion of Caldwell's end of the conversation tended to corroborate Caldwell,though of course he did not hear Dickinson's end of the conversation.Resolution of this conflict, which is crucial on the question whether the Unionmade a request for recognition, requires reference to both preceding and subsequentevents.Caldwell's September 8 speech showed that he agreed to recognize theUnion if the employees wanted it, and it showed just as plainly that he had nointention of dealing with the Teamsters' Union concerning the Fort Wayne branch.Knowing those facts and having signed up all of Respondent's employees, Dickinsonwas understandably optimistic about obtaining immediate recognition.His versionof the telephone conversation was thus wholly consistent with the factual situation,and his strategy of playing on Caldwell's dislike of the Teamsters was likewiselogical.Dickinson'stestimonywas also consistent with his explanation on cross-examination that the reason he did not write his customary formal letter of recogni-tion was because Caldwell had already agreed to recognize the Union. Finally, histestimony that he requested recognition was consistent with his request, admittedlymade, that two of the employees be permitted to attend the meeting at which heunderstood formal recognition was to be accorded and bargaining was to take place.Under Caldwell's version, there would have been no reason for Dickinson's latterrequest.On the other hand,Caldwell's claim that he was in fact unaware of the reasonfor the meeting was wholly unpersuasive in the light of the representation petitionand his speech to the employees,particularly since he had been in touch with hisattorney.Furthermore,Caldwell's other testimony showed that Dickinson's firstcall was not confined to requesting a meeting.Thus,in testifying in part concerningthe subsequent meeting in Allen's office(see section2, infra),Caldwellspecificallyreferred to union claims that it had 100 percent of the employees signed up.Thatwas, of course,the claim which Dickinson testified he made during the first tele-phone conversation;there was no testimony that such a claim was made during themeeting.The foregoing circumstances in their entirety impel the crediting of Dickinson'stestimony as to the telephone conversations.2.The September 10 meetingMost of the conflict in the testimony concerning the meeting in Allen's officecentered around the question whether Dickinson stated that he wanted anelectionand whether Respondent raised the unit issue(at Fort Wayne) in stating the reasonswhy it wanted a Board-ordered(rather than a consent)election.There was noconflict on the point that Allen raised the majority issue and none that Dickinsonoffered to remove the doubt by producing the cards4and that Allen stated he didnot care to see them.Dickinson and Thrasher testified that Allen opened the meeting by referring tothe representation petition and that he stated he noticed that it recited a demand forrecognition and inquired whether the Union had actually gotten in touch with theCompany.Dickinson explained that though he had missed Caldwell at.the plantprior to filing the petition, he had talked with Caldwell on the telephone.Allencontinued that since the Union had petitioned for an election,the Company desireda Board-ordered election because there were a few issues to be decided.ThoughAllen specifically referred to the majority question as one of those, Thrasher testifiedhe heard no reference to Fort Wayne,and his testimony contained no reference tothe unit issue.Dickinson specifically denied that the unit question was mentionedand testified that the only reference to Fort Wayne was to the fact that a petitionhad been filed there.March and Caldwell testified that when Allen opened the meeting by referringto the petition as the reason for being there, Dickinson agreed and stated that theUnion represented the "people" or a majority; that he had the cards there to proveit;and that hewanted an election.They also testified that Allen stated that theCompany desired a Board-ordered election(rather than a consent election, as.Thrasher suggested)because there were certain issues which it felt the Board shoulddecide.March testified that Allen referred to the petition which had been filedat Fort Wayne by adifferent union,stated that the employees there had been sentup from Atlanta subject to being returned, that they possibly would be returned,that the Company preferred that they all be in the sameunion,and that it doubtedthat the Union hada majority.Caldwell testified similarly that Allen referred tohe actually had only five cards in his possession at thetime, the othernine had beenfiledwith theBoard in supportof the petition. CALDWELL PACKAGING COMPANY505theFortWayne employees as having come from Atlanta and stated that theCompany hoped it "would not have two unions in the picture," and that "theoreti-cally" it hoped they would be considered part of theunit.Though Caldwell did not,asMarch,specifically connect those statements to the alleged doubt of majority, hetestified that he referred to information which he had received that "some of this100 percent cards had been gotten [under] duress," and that he wanted to checkthat out before going any further.Respondent also offered by stipulation, in lieu of Allen's testimony, an officeor file memorandum in which Allen had summarized the happenings at the meeting.Though inthe main itcorroborated the Caldwell-March testimony, it corroboratedDickinson and Thrasher in one significant respect.Thus under the Caldwell-Marchversions after Allen opened the meeting by referring to the petition as the reasonfor being there, Dickinson's immediate response was to claim a majority and torequest an election.Allen's memorandum showed that (as Dickinson and Thrashertestified) he referred to the fact that the petition recited that a request for recognitionhad been made but no reply had been received, and that Dickinson explained thatthough he had gone to the plant he had not talked to anyone because "the boss wasnot in."Allen's memorandum did, however, corroborate Caldwell and March thatDickinson later requested an election.There was general agreement that there was discussion of the relative advantagesof consent and Board-ordered elections and that at one point Dickinson agreed thatan election(or certification)would give the Union certain advantages.There wasalso general agreement that Dickinson at one point accusedthe Companyof stalling,and that at another point Allen stated that the Company had more employees thanitneeded and that he either stated or implied that a layoff might become necessary.Resolving the principal material conflicts in the foregoing testimony,I find on theentire evidence (including the events which preceded the meeting),that Dickinsondid not state that the Union wanted an election, but that he answered Allen's inquiryconcerning when the request for recognition was made by referring to his telephoneconversation with Caldwell. I find further that Allen did raise the question of theFort Wayne employeesin connectionwith alleged doubts of the Union's majorityand the unit.Finally, I find that testimony concerning the Union's "wanting" anelection related only to Thrasher's countersuggestion of a consent election instead ofthe Board-ordered election which Respondent was insisting upon,3.Crawford'sactivitiesFour employee witnesses testified to a course of conductby CrawfordbetweenSeptember 8 and the layoff on September 16, during whichCrawfordsought to havethem abandon the Union and go for the Company .5 Jimmy Nix testified thatshortly after Caldwell's September 8 speech,Crawford laughed at him and said,"Do you think you are going to get a union?" Thurman Nix testified that shortlyafter theMarch-Allen meeting with the employees, he overheard Crawford tellRay Freeman and Carroll Herron that if they went for the Company they wouldbe given supervisors'jobs, with more money.Kenneth Haney testified that 2 or 3 days before the layoff, Crawford talked withhim, Herron, and Freeman, trying to persuade them to go for the Company andagainst the Union, and that he stated that they might get better pay and easier jobsif they would go against the Union.Haney testified further that later on the sameday,Crawford discussed with him the circumstances of his hiring (i.e., in hisbrother's place during the brother's sick leave) and directed him to talk with hisbrother and find out if he would go against the Union. Crawford stated that if thebrother would go against the Union, he could have his job back; that if both ofthem would go against the Union, both would have jobs; and if both went for theUnion, they would "wind up without jobs."The next morning both Kenneth andhis brother, Herbert, met with Crawford, who asked whether they had decided to gofor or against the Union.When they said they were for the Union, Crawfordstated that be would let Kenneth go and hire Herbert back, but only for long6 Though the General Counsel also offered testimony concerning a meeting with theemployees shortly after the September 10 meeting at which 'larch and Allen spoke tothe employees, the complaint did not charge any violation resulting from those talks.Though at the hearing the General Counsel disclaimed reliance on testimony by some ofhiswitnesses that Allen (like Caldwell) suggested that the employees form their ownunion,his brief claims corroboration from March.The earlier disclaimer was based onthe fact that pretrial affidavits of the witnesses contained no reference to Allen's allegedsuggestion ; and Allen's office memorandum, received by stipulation in lieu of his testi-mony, containednone.The testimony in question is therefore not credited. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDenoughto find a reasonto fire him.Crawford later informed Kenneth he haddecided to let him work instead of Herbert.Herbert's testimony concerning Crawford's conversation with the two of themwas corroborative of Kenneth's.He testified that ultimately he suggested toCrawford that to avoid confusion, he let Kenneth keep the job.Crawford, though called as Respondent's witness, did not testifyin denial of theforegoing.4.The layoffAs of September 16, there were two different crews of fourmen eachworking ontwo machines (or lines), on one of which B. T. Hawkins was workingforeman andon the other, Ray Freeman.Freeman's crew was producing for stock or inventory,and Hawkins' for an order.On the afternoon of the 16th, Hawkins' crew was summoned, along withThurman Nix, shipping clerk, to Caldwell's office.The employees testified thatMarch and/or Caldwell informed them that because work was slack and orders hadrun out, there would be a temporary layoff but that they could work through thenext day if they wished.Nix was told that he was included, because with onlyone crew working there would not be enough work for a shipping clerk.Marchtestified that he told the employees the Company would keep in touch with them,and Caldwell testified he told them he hoped that they would be back before toolong.Crawford,who was also present, testified the employees were told thatthey would be recalled whenbusinesspicked up.When Dickinson learned of the layoff from Hawkins, he called Caldwell andprotested, though the chief burden of his protest was that Respondent had notfollowed seniority.Respondent offered the following evidence in justification of the layoffs and of thebasis of its selection: Caldwell had informed the employees on September 8 thatbusinesswas slack, and Allen, in the meeting of September 10, had informedDickinson that Respondent had more employees than it needed and that a layoffmight become necessary. In fact, the layoff was delayed on the attorney's adviceuntil it actually became necessary. It was finally forced by the cancellation of aWinn-Dixie order on which Hawkins' crew was workingsThe latter fact, coupledwith the fact that Respondent had no policy of following seniority in layoffs and thefurther fact that faulty work by Hawkins' crew had recently caused Respondent asubstantial loss, were the main factors which led to the selection of the Hawkins'crew.Respondent had no knowledge of the comparative strength of the Union inthe two crews. Indeed, since the evidence established that all the employees hadjoined the Union, it was plain that any layoff would have reached union members.No convincing refutation was offered of Respondent's evidence.Though someof the employees claimed that they had some 2 or 3 weeks' work ahead, someadmitted that they had heard about the cancellation of orders or the loss of business.Itwas also plain that the Union's complaints went mainly to the failure to followseniority, but this was not significantsinceRespondent had no policy of followingseniority in the case of layoffs 7 and sinceitsexplanationsfor the selection ofHawkins' crew were logical and reasonable.5.The strike; the application for reinstatementOn the evening of September 16, the employees met and voted to strike.Accord-ing to the testimony of employee witnesses for the General Counsel they struck fortwo reasons, one to protest Respondent's failure torecognizethe Union and theother to protest the layoff.On the morning of the 17th, Caldwell learned of the impendingstrike,andMarch called Hawkins in and asked what could be done to avert it.Hawkinsinformed him that so far as he knew the Company could put the men back to workand lay off according to seniority.March informed Hawkins during the afternoonthat there was nothing he could do about it, and he posted a notice on the bulletinboard which referred to the impending strike and which stated that the employeeswere free to participate or not to participate therein and that it would be assumedthat those who did not report to work the next day would be participating in thestrike unless they notified the Company to the contrary.° Though Caldwell at one point apparently testified the order was canceled on Sep-tember 28, the date is an obvious error.Either Caldwell misspoke or the error istypographical.7 Caldwell admitted on cross-examination, however, that seniority was a factor whichhe had considered at the time he made Crawford production manager. CALDWELL PACKAGING COMPANY507The strike began on the morning of the 18th with all except three of the employeesparticipating.The picket line was maintained until October 27.Testimony bythe General Counsel's witnesses showed that a number of new employees went towork during the strike, and Respondent's witnesses admitted that 20 or more em-ployees worked at times.That was due, it was explained, to the fact that theFort Wayne business was transferred to Atlanta and to the fact that many of thenew employees were green.Respondent did not, however, recall either the laid-offemployees or any of the strikers.On October 24, the Union's attorney wrote Respondent a letter making an"unconditional" and "continuing offer to return to work" by "all your employeeswho are on strike at this time, including the employees who you discriminatorilydischarged prior to the commencement of the strike."On October 27, seven of thestrikers (Hawkins, Jimmy Nix, Frank Elmore, Charles Goodwin, Kenneth Haney,Herron, and Freeman) went to the plant in company with Dickinson and applied inperson to March.March acknowledged receipt of the letter and inquired whichemployees desired jobs.Dickinson replied that they all did.March inquired whatthe situation was if he did not have jobs for all but needed only one of them.Dickinson answered that it was either all or none.March took down the names ofallwho were present; he testified that there were in fact no jobs open at the time.March also testified (without denial) that he reemployed Harold Thompsonduring the strike and reemployed John Forrester, Herron, and Freeman some timeafter Dickinson came in October 27.He also testified that McGregor rejected hisoffer of reinstatement and that he was unsuccessful in attempting to communicatean offer to Frank Elmore.McGregor affirmed his rejection of the offer of rein-statement, though the evidence does not establish with certainly the date the offer wasmade.C. Concluding findings1.Interference, restraint, and coercionCaldwell's speech to the employees was the automatic reaction (to the representa-tionpetition) of one who was without experience in labor relations and withoutthe benefitof legaladvice.Itwas, therefore, not surprising that he learned, afterthe fact, that he had done wrong.Though Caldwell had a right to talk with theemployees and though much that he said was privileged under Section 8(c), histhreat to close the Fort Wayne plant rather than recognize the Teamsters and hisuse of that example to predict a similar result at Atlanta were plainly coercive.Though the latter threat was thinly veiled by suggestions that the Union might makeunreasonable demands, thatrefinementcould not overcome the coercive thrust ofthe Fort Wayneexample asto which the threat was baldly made (and later baldlyexecuted).For threatsare notless coercive because made in veiled or indirect terms."When statements such as these are made by one who is a part of the companymanagement,and who has the power to change prophecies into realities, suchstatements,whether couchedin languageof probability or certainty, tend to impedeand coerce employees in their right of self-organization, and therefore constituteunfairlabor practices."N.L.R.B. v. W. C. Nabors, d/b/a Nabors Co.,196 F. 2d272, 276 (C.A. 5), and cases there cited.The point need not be belabored. Itwas treated at length inSunnyland Packing Company,106 NLRB 457, 461 (enfd.211 F. 2d 923 (C.A. 5) ), to which reference is here made.Furthermore, Caldwell's linking of the plant closing with excessive demands bythe Union was the springboard for his next gambit, that if the employees wouldform their own union he would work something out with them. Indeed, it is plainfrom the entire evidence, including Allen's laterinsistenceon a Board-orderedelection and Crawford's contemporaneous campaign among the employees to under-mine the Union's representative status, that Caldwell's intent from the beginningwas to undercut and to bypass the Union completely.It is, therefore, concluded and found that by Caldwell's interrogation of theemployees concerning their unionsentimentsand desires, his threat that the plants(FortWayne and Atlanta) would be closed if the unions came in, and his promiseto work out something for the employees if they would form their own organization,Respondentengagedin interference,restraint,and coercion within the meaning ofSection8(a)(1).It is also concluded and found that by Crawford's promises of benefit to Free-man, Herron, and Kenneth Haney if they would go against the Union, and by hisinterrogation of the Haney brothers and his promises and threats to them concerningtheir abandoning or failing to abandon the Union,Respondent similarly engaged ininterference, restraint,and coercion. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The refusal to bargainFindings made under section B, 1,supra,established that Dickinson had made arequest for recognition in the telephone conversation of September 8.There remainfor decision the unit and majority questions which Respondent raised in its answer,and the ultimate issue whether it refused to bargain.a.The appropriate unitUnder all the evidence concerning Respondent's business and its operations, I findthat an appropriate unit for the purposes of collective bargaining would consist ofall production and warehouse employees at the Atlanta plant, excluding office em-ployees, guards,watchmen,and supervisors as defined in the Act.There is no valid basis for Respondent'scontention that said unit was notappropriate.The evidence concerning the Fort Wayne branch failed to establisheither that it belonged in a single unit with Atlanta or that a unit confined to Atlantawas not an appropriate one.8 Indeed,Caldwell testified that the Fort Wayne branchwas set up"on the spur of the moment,"that Respondent was dissatisfied with it fromthe beginning,and began at once to consider the possibility of closing it down.That the advent of the Teamsters precipitated its decision or caused final crystalliza-tion of its plan was made explicit in Caldwell's speech to the employees.Nor was any unit question raised by Caldwell at any time prior to September 10,and then it was the attorney who injected it into the discussions.In fact,March'stestimony indicated that Allen's raising of the Fort Wayne issue was related specifi-cally to the possible return of these employees to Atlanta and to Respondent's allegeddoubt in that connection that the Union represented a majority.We turn, then,to the question whether Respondent stands on any better groundon the majority issue.b.The majority;the alleged doubtThere was no conflict in the evidence that all the production employees had signedcards for the Union prior to September 8.Witnesses for the General Counseltestified that that was so,and testimony by Howard Thompson,an employee witnessfor Respondent,corroborated it. Indeed,Caldwell's testimony concerning the Sep-tember 10 meeting in Allen's office showed that he referred to the Union's claim thatit had 100 percent representation.Nor was there substantial basis for Respondent's pleaded good-faith doubt of theUnion's majority.The only thing of a concrete nature which Caldwell assigned inhis testimony as casting doubt on the claim of 100 percent representation was a con-versation with Virginia Barron in which, according to Caldwell,Barron informedhim that "we were threaten[ed] that if we did not sign up with the Union, that theUnion.would testify that their work was not satisfactory and get us fired."Neither Barron nor any other employee was called to support a claim that threatswere made by the Union to obtain signatures.Respondent's witness,Thompson,testified to none, and he corroborated the General Counsel'sevidence that all theemployees signed up.Caldwell's testimony therefore plainly failed to support thealleged doubt of a majority.The evidence otherwise reflected no doubt on Respondent'spart of the Union'smajority.In his September 8 talk to the employees,for example,Caldwell neitherexpressed nor implied doubt that his employees had designated the Union.To thecontrary, he was explicitthat theyhad chosen a union which he was willing torecognize.And though Caldwell testified that he polled the employees by name, itwas not about their choice of the Union,but about what it was they were dissatis-fiedwith.Furthermore,as previously observed,Crawford's subsequent campaignamong the employees showed that Respondent was committed to destroying theUnion's representative status.Finally,of course,the strike and the participationtherein by all except three employees was visible confirmation of the Union'smajority.The possible return of some(or all) of the Fort Wayne employees was not acircumstance which affected either as a matter of law of or of fact the Union'smajority representation.Though Respondent was committed to closing the branchplant,there was no certainty as to when the action would be taken, and the evidenceshowed that it finally occurred some time in October. Tn view of the Union'scurrent representative status at Atlanta,Respondent could not legally postpone8There is nothing in the statute which requirosthat theunit for bargaining be theonly appropriate unit,or themostappropriate unit:the Act requires only that the unitbe "appropriate."Aforand Brothers Beverage Co., et at.,91 NLRB 409, 418. CALDWELL PACKAGING COMPANY509recognition pending consummation of its plans to transfer employees. Indeed, thatmatter was plainly one concerning which the Union was lawfully entitled to bargainwith Respondent.Finally, even were it to be assumed that all the Fort Wayne employees wouldeventually accept transfers to Atlanta and were to be included in the total comple-ment, no change in the Union's representative status would result.The evidenceshowed that there were only 4 production employees at Fort Wayne, and their in-clusion would still have left the Union with 14 members out of a total of 18 employ-ees.Actually, the evidence showed that only two of them returned to Atlanta.It is therefore concluded and found on the entire evidence that at all times on andafter September 8, the Union represented a majority of Respondent's employeesin the unit described above and that Respondent did not in good faith question thatmajority representation.C. The refusal to bargainThere remains the ultimate issue whether Respondent refused to bargain.Theevidence showed that Dickinson's understanding was that, since Caldwell had agreedto recognize the Union, the September 10 meeting would be devoted to negotia-tions.Instead, the Union was met by Allen's injection of specious issues and hisinsistence of a Board-ordered election.As it is plain that the Union ultimatelyconsented, the question arises whether that constituted in effect a waiver of its requestto bargain.Certainly, if Respondent had entertained good-faith doubts on the unit or majorityquestions, it would have been entitled to have them resolved by an election.Andeven absent such doubts, the Union may have been willing to take its chances onan election because (as Dickinson indicated) of the advantages to be derived froma Board certification.But having procured the Union's consent, Respondent wasobligated, of course, to respect the election machinery, to permita freeelection,andto refrain from unlawful acts which would undermine the Union's support.Craw-ford's coercive campaign among the employees was plainly violative of that obliga-tion.By that unlawful conduct Respondent sought to destroy the efficacy of the verymethod which it had insisted on for determining the Union's representative status.Hannaford Bros Co.,119 NLRB 1100, 1102, and cases cited at page 1117.It is therefore concluded and found that at all times on and after September 10,Respondent refused to bargain with the Union in violation of Section 8(a)(5) and(1) of the Act.3.DiscriminationThe evidence plainly failed to establish that RespondentdischargedHawkins,Elmore,McGregor, and Thurman Nix as alleged in the complaint as amended.There was no termination of employment, and the employees were informed andunderstood that the layoffs were to be temporary. The evidence also failed to estab-lish that Respondent was discriminatorily motivated either in making the layoffor in the basis of its selection of the employees.Allen had alerted the Union onSeptember 10 to the possibility of a layoff.The loss of the Winn-Lovett orderbrought the matter to a head and was the proximate cause of the layoff. Some ofthe employees, including Hawkins, had heard of the loss of the business, and neitherthey nor the Union seriously disputed the necessity for the layoff, but questionedonly the basis of selection, claiming that seniority should have been followed.Respondent, however, followed no policy of seniority in making layoffs, and itsevidence showed a logical and reasonable basis for the selection of Hawkins' crew:itwas employed in production of the goods for the canceled order, and to breakup two crews would not have been an efficient or feasible solution.It is, therefore, concluded and found that Respondent was not discriminatorilymotivated in making the layoff.The complaint also charged, however, that Respondent discriminatorily refusedto reinstate (recall) the laid-off employees.That allegation was plainly establishedby the evidence.Almost from the inception of the strike Respondent needed andhired new employees, but it did not recall any of the laid-off employees. Since theyhad joined the strikeafterthe layoff, they were lawfully entitled to be offered rein-statement or recall without any prior necessity on their part for abandoning thestrike and notifying Respondent they were available for work as is required in thecase of strikers who are discharged or laid off at a time when they are actuallyengaged in a strike.Cf.Ford Radio & Mica Corp.,115 NLRB 1046, 1048-1049;Happ Brothers Company Inc.,90 NLRB 1513, 1518-1519. Questions concerningthe character of the strike (economic or unfair labor practice) are immaterial as tothem, as they were in a temporary layoff status and entitled to be recalled to work 510DECISIONSOF NATIONALLABOR RELATIONS BOARDwhenever jobs became available, as was obviously the case shortly after the strikebegan.Respondent's failure to recall them simply because they were participatingin the strike (a protected concerted activity) was plainly discrimination within themeaning of the Act.It is therefore concluded and found that by failing to recall and reinstate B. T.Hawkins, Thurman Nix, Robert D. McGregor, Jr., and Frank Elmore on and afterSeptember 18, 1958, Respondent engaged in unfair labor practices proscribed bySection 8 (a) (3) and (1).The complaint also charged a discriminatory refusal to reinstate six of thestrikers on October 27.Determination of that issue turns on whether the strikewas an unfair labor practice strike or was economic in origin, since the evidenceshowed that at the time the employees in question applied, there were no jobs open.Evidence previously summarized established that the employees struck for tworeasons: because of Respondent's failure to recognize the Union and to protest thelayoff.Though no unfair labor practice has been found as regards the layoff, Re-spondent's refusal to recognize and bargain with the Union was an unfair laborpractice as found under section2, supra.It is therefore concluded and found that the strike was an unfair labor practicestrike from its inception and that the strikers (other than those in the layoff status)were entitled to reinstatement upon application, irrespective of whether their posi-tions had been filled by Respondent.City Packing Company, et al.,98 NLRB 1261.As Respondent had hired numerous new employees during the strike, there wereobviously jobs available on October 27 forallthe strikers who applied on that date.It is therefore concluded and found that on October 27, 1958, Respondent dis-criminatorily refused to reinstate Kenneth Haney, Charles Goodwin, Ray Freeman,CarrollHerron, and Jimmy Nix, and thereby engaged in unfair labor practiceswithin the meaning of Section 8 (a) (3) and (1).9III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe aforesaid unfair labor practices set forth in section IT, above, occurring inconnection with the operation of Respondent's business as set forth in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and substantially affect commerce within the meaning ofSection 2(6) and (7) of the Act.IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases which I find necessary toremedy and remove the effects of the unfair labor practices and to effectuate thepolicies of the Act.As B. T. Hawkins, Thurman Nix, and Frank Elmore were laid off before they wenton strike, they are entitled to immediate and full reinstatement and to backpay fromSeptember 18, 1958, until receipt by them of an unconditional offer of reinstatement.Merchandiser Press, Inc.,115NLRB 1441, 1442; cf.The Rivoli Mills, Inc.,104NLRB 169, 170. Robert D. McGregor, Jr., is entitled to backpay from September18 to the date on which Respondent offered him reinstatement.Charles Goodwin,Kenneth Haney, and Jimmy Nix are similarly entitled to reinstatement and tobackpay from October 27, 1958, until the receipt by them of an unconditional offerof reinstatement.Ray Freeman and Carroll Herron are entitled to backpay fromOctober 27, 1958, to the date on which Respondent offered them reinstatement.See section C, 3, and footnote9, supra.For reasons stated inConsolidated Industries, Inc.,108 NLRB 60, 61, and cases,there cited, I shall recommend a broad cease and desist order.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Unionisa labor organizationwithinthe meaning of Section2(5) of theAct.ONo unfair labor practice was established as to Howard Thompson as alleged in thecomplaint since he was reinstated, on his application, prior to October 27.Freeman andHerron will be entitled to backpay only to the time of their respective reinstatementssubsequent to October 27, and McGregor only from September 18 to the time he refusedan offer of reinstatement.March's testimony did not establish that any proper offer ofreinstatement was communicated to Frank Elmore. WESTERN BANK AND OFFICE SUPPLY COMPANY5112.By interrogating its employees concerning their union membership,sentiments,and desires;by threatening to close the plant if the Union came in; by promisingbenefits if the employees form their own organization and if they abandon theirunion membership,and threatening discharge and other reprisals if union member-shipwerenot abandoned,Respondent engaged in interference,restraint,and coercionof its employees in the exercise of rights guaranteed in Section 7 of the Act, andthereby engaged in unfair labor practices proscribed by Section 8(a)(1) of the Act.3.By failing to recall and reinstate B. T. Hawkins,Thurman Nix,Robert D.McGregor,Jr., and Frank Elmore on and after September 18, 1958, and by refusingto reinstate Kenneth Haney,Charles Goodwin,Ray Freeman,Carroll Herron, andJimmy Nix on and after October 27,1958, Respondent engaged in discriminationto discourage membership in the Union and thereby engaged in unfair labor prac-tices proscribed by Section 8 (a) (3) and(1) of the Act.4.All production and warehouse employees at Respondent'sAtlanta plant, ex-cluding office employees,guards, watchmen,and supervisors as defined inthe Act,constitute a unit appropriate for collective bargaining within the meaning of Section9(b) of the Act.5.On September 8, 1958, and at all times thereafter the Union has been and nowis the exclusive representative of all the employees in said unit within the meaningof Section 9(a) of the Act.6.By failing and refusing to bargain with the Union on and after September 10,1958, Respondent engaged in unfair labor practices proscribed by Section 8(a) (5)and (1)of the Act.[Recommendations omitted from publication.]Western Bank and Office Supply CompanyandAmalgamatedLithographers of America.Case No. 16-CA-1213. December 1,1959DECISION AND ORDEROn July 16, 1959, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter=mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the following addition.We agree. with the Trial Examiner that the Respondent dischargedemployee Richard Cabrera in violation of Section 8 (a) (3) of the Act.Cabrera was hired on November 5, 1957, as a part-time apprentice.Soon after, he was given full status as an apprentice operator andassigned to runan offset press.Although only an apprentice, he was125 NLRB No. 62.